                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF MARYLAND


ASHLEY ALBERT, et al.,
                                                     Civil Action No. 8:20-CV-1936
                              Plaintiffs,

       v.

GLOBAL TEL*LINK CORP., et al.,                       MOTION TO DISMISS

                              Defendants.



       COME NOW Defendants Global Tel*Link Corp. (“GTL”), Securus Technologies, LLC

(“Securus”), and 3CInteractive Corp. (“3Ci”) (collectively, “Defendants”), through counsel and

pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, hereby move this Court to

dismiss Plaintiffs’ Complaint. For the reasons set forth in the Memorandum in Support of

Defendants’ Motion to Dismiss pursuant to Fed. R. Civ. P. 12(b)(6) filed contemporaneously

herewith, the pleadings in this matter reveal that Plaintiffs’ have failed to plausibly state viable

claims against Defendants.

       WHEREFORE, Defendants pray that Plaintiffs’ Complaint be dismissed with prejudice.

                                  [signatures on following page]




                                                 1
Dated: October 30, 2020

Respectfully submitted,

/s/ Jason R. Scherr               /s/ Jonathan I. Gleklen
Jason R. Scherr, Bar No. 25633    Jonathan I. Gleklen, Bar No. 21350
MORGAN LEWIS & BOCKIUS, LLP       Katherine Clemons*
1111 Pennsylvania Avenue, NW      Monique Boyce*
Washington, DC 20004              ARNOLD AND PORTER KAYE SCHOLER LLP
T: 202.739.6000                   601 Massachusetts Ave., NW
F: 202.373.6001                   Washington, D.C. 20001-3743
jr.scherr@morganlewis.com         T: (202) 942-5000
                                  F: (202) 942-5999
Elizabeth Herrington*             jonathan.gleken@arnoldporter.com
MORGAN LEWIS & BOCKIUS, LLP       katherine.clemmons@arnoldporter.com
77 W. Wacker Drive                monique.boyce@arnoldporter.com
Chicago, IL 60601                 (Signed by Jason R. Scherr with permission)
T: 312.324.1000
F: 312.324.1001                   Charles Scott Lent*
beth.herrington@morganlewis.com   Javier Ortega*
                                  ARNOLD AND PORTER KAYE SCHOLER LLP
R. Brendan Fee*                   250 West 55th Street
MORGAN LEWIS & BOCKIUS, LLP       New York, NY 10019-9710
1701 Market Street                T: (212) 836-8000
Philadelphia, PA 19103            F: (212) 836-8689
T: 215.963.5000                   scott.lent@arnoldporter.com
F: 215.963.5001                   javier.ortega@arnoldporter.com
brendan.fee@morganlewis.com
                                  COUNSEL FOR DEFENDANT GLOBAL
COUNSEL FOR DEFENDANT SECURUS     TEL*LINK CORP.
TECHNOLOGIES, LLC




                                  2
/s/ Jonathan Pitt
WILLIAMS & CONNOLLY LLP
Jonathan B. Pitt, Bar No. 16086
Colette T. Connor*
725 Twelfth Street, NW
Washington, DC 20005
T: 202.434.5000
F: 202.434.5029
jpitt@wc.com
cconnor@wc.com
(Signed by Jason R. Scherr with permission)

STEARNS WEAVER MILLER
WEISSLER ALHADEFF &
SITTERSON, P.A.
Jay B. Shapiro*
150 West Flagler Street, Suite 2200
Miami, FL 33130
T: 305.789.3229
F: 305.789.2664
jshapiro@stearnsweaver.com

COUNSEL FOR DEFENDANT 3CINTERACTIVE
CORP.

* admitted pro hac vice




3
